DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 17/129,113 filed on September 29, 2022 are presented for examination.
Response to Arguments


Rejections under USC 102 and 103
Applicant's arguments filed on 09/29/2022 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claim 1 of “Prasad relates to current sensing, in the context of controlling an output current for a "hot- swap" controller. With regard to claim 1, the Examiner refers to Prasad as teaching a current sensing arrangement with a differential amplifier having inputs connected to either side of a sense resistor and arranged to output a current sense signal, but acknowledges that Prasad does not teach first and second current sources, or a switch network operable in two phases: a first phase in which the first current source is connected to the first input and disconnected from the output and the second current source is connected to the output and disconnected from the first input; and a second phase, in which the two current sources a swapped such that the first current source is connected to the output and disconnected from the first input and the second current source is connected to the first input and disconnected from the output. The Examiner refers to Montoroiu in this regard. 
Montoroiu discloses a current feedback amplifier (CFIA) architecture which aims to mitigate for mismatch between two transconductors of the amplifier to address gain errors. The Examiner refers to Figure 8 of Montoroiu. This figure illustrates the CFIA 800, which includes amplifier AR, input transconductor Gm,IN and feedback transconductor Gm,FB. Each transconductor comprises an associated current source ITAILIN, ITAIL,FB and a resistor and transistor network. Montoroiu notes that mismatch may occur between the two current sources ITAILIN, ITAIL,FB and therefore includes modulator circuit 802, which employs "chopping" of the two current 
sources between two transconductors Gm,IN,Gm,FB to average out the current source values, thus reducing mismatch and improving overall gain and linearity. 
The Examiner argues that Montoroiu teaches first and second current sources and a switch network operable in a first phase in which the first current source is connected to the first input and disconnected from the output, and the second current source is connected to the output and disconnected from the first input, and in a second phase in which the first current source is connected to the output and disconnected from the first input, and the second current source is connected to the first input and disconnected from the output. 
Respectfully, it is not clear to the Applicant how the Examiner considers Montoroiu to teach this feature. 
Montoroiu does teach that the two current sources may be swapped between the two transconductances Gm,IN or Gm,FB but both of these transconductances provide a signal to the inputs, and only the inputs, of the amplifier AR. The transistors of the input transconductance Gm,IN are driven by the differential input signal, i.e., by VINP and VINN, so that the current through these devices provides a signal to the inputs of the amplifier AR. One of the current sources is connected to the sources of these transistors and thus is connected to the input of the amplifier AR. The transistors of the feedback transconductance Gm,FB are driven by the differential feedback signal, i.e., by VFBP and VFBN, to provide so that the current through these devices also contributes to the signal at the inputs of the amplifier AR. The other of the current sources is connected to the sources of the transistors of the feedback transconductance and thus this current source is also connected to the input of the amplifier AR. 
The feedback transconductance is thus driven by a feedback signal (VFBP and VFBN) which is derived from the output of the amplifier AR, and so the gates of the relevant transistors are connected to the output, but, for whichever current source that is connected to the sources of the devices of the feedback transconductance, this current source is itself only ever connected to the input of the amplifier AR. As will be well understood by one skilled in the art, the gate voltage of a transistor can be controlled to control the channel to establish a conductive path between the source and the drain, but any connection established by the transistor is via the source and the 
drain. Thus one skilled in the art would not consider Montoroiu as teaching any connection between either of the current sources and the outputs of amplifier AR. 
In addition, Claim 1 clearly recites that each current source is disconnected from the input in one of the phases, but in Montoroiu each of the current sources are connected to the inputs in both phases, just via the input transconductance or via the feedback transconductance. 
Accordingly, Applicant submits that Claim 1 is allowable over Prasad and Montoroiu,” the Examiner respectfully disagrees for the reasons below:

The independent claim only discloses a switch network with functionality as to switch between two phases while omitting structural elements as to how this is possible. Parasad shows the circuitry, but does not fully show the components of the switch network that could be operable to provide this limitation. Montoroiu in par 38 discloses a switching network that lets current sources Itail,In and Itail,fb switch between different phases between different transconductors. Also figs 4A and 4B shows a branch of either Itail,in or Itail fb electrically connected to a respective input of its transconductor or of the other during a phase and at least partially disconnected from another input of the opposing transductors which means disconnected from an output based on phase.. Therefore the switch network is operable to have the current either connected to an input or output based on phase.


As to applicant's arguments for independent claim 20 of “Applicant submits that Claim 20 is allowable over Prasad and Montoroiu, as Claim 20 recites chopping first and second current sources between the input and output of the differential-input to single-ended output amplifier. As noted above, Montoroiu does not chop either of the current sources between the input and output of the amplifier, just between different transconductances which both feed to the input of the differential-input amplifier”, the Examiner respectfully disagrees for the reasons below:

Montoroiu abstract and par 32 discloses chopping to average out the values of the current. Therefore able to level shift. Therefore the circuitry are chopped between an input and an output of the amplifier.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al (USPGPub 20160173041) in view of Montoroiu et al (USPGPub 20180323762). 

    PNG
    media_image1.png
    480
    761
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    553
    715
    media_image2.png
    Greyscale

Prior Art: Prasad and Montoroiu respectively
Regarding claim 1, Prasad discloses a current sensing circuitry (10), comprising: a differential amplifier (18) comprising first and second inputs (16) configured to sense a 5current across a sense resistance (12), and an output (Vch) configured to output a current sense signal (abstract discloses sensing the resistance and outputting the current).Prasad does not fully disclose a first current source; a second current source; and a switch network operable in: 10a first phase in which the first current source is connected to the first input and disconnected from the output, and the second current source is connected to the output and disconnected from the first input; and a second phase in which the first current source is connected to the output and disconnected from the first input, and the second current source is connected 15to the first input and disconnected from the output.
However, Montoroiu discloses a first current source (Itail,in); a second current source (Itail,fb); and a switch network (using 802) operable in: 10a first phase (phi1) in which the first current source is connected to the first input and disconnected from the output, and the second current source is connected to the output and disconnected from the first input (claim 6 discloses  coupling the second current to the first differential  and the first current to the second pair of differential); and a second phase in which the first current source is connected to the output and disconnected from the first input, and the second current source is connected 15to the first input and disconnected from the output (claim 6 discloses phi2 is connecting the first current to the second differential pair and the second current to the first differential. Therefore connecting the currents to the outputs based  on whether the current is connected to the second differential or not). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Prasad in view of Montoroiu in order to detect the current flowing across the conductor. 


Regarding claim 2, Prasad discloses wherein the differential amplifier comprises a differential chopper amplifier (par 14 discloses the amplifier being a chopper amplifier). 

Regarding claim 7, Prasad discloses wherein the first current source and the second current source are configured to generate equal bias currents to one another (abstract discloses approximately equal current). 

Regarding claim 8, Prasad discloses wherein implemented as an integrated circuit (par 31 discloses being integrated circuit die). 

Regarding claim 9, Prasad discloses wherein the differential amplifier comprises a differential-to-single-ended amplifier (as shown in fig 1 where the amplifier is single ended). 

Regarding claim 20, Prasad discloses wherein current sensing circuitry (10), comprising: a differential-to-single-ended amplifier (18) configured to sense a current across a sense resistance (12) and output a current sense signal (from Vout). Prasad does not fully disclose first and second current sources configured to provide level shifting at an input of 5the differential-to-single-ended amplifier and at an output of the differential-to-single- ended amplifier, wherein the first and second current sources are chopped between the input of the differential-to-single-ended amplifier and the output of the differential-to- single-ended amplifier.
However, Montoroiu discloses first (Itail,in); and second current sources (Itail,fb) configured to provide level shifting at an input of 5the differential-to-single-ended amplifier (Rdin) and at an output of the differential-to-single- ended amplifier (Rdfb), wherein the first and second current sources are chopped between the input of the differential-to-single-ended amplifier and the output of the differential-to- single-ended amplifier (claim 6 discloses  coupling the second current to the first differential  and the first current to the second pair of differential and discloses phi2 is connecting the first current to the second differential pair and the second current to the first differential. Therefore connecting the currents to the outputs based  on whether the current is connected to the second differential or not). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Prasad in view of Montoroiu in order to detect the current flowing across the conductor. 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest urrent sensing circuitry, comprising: wherein the differential chopper amplifier is configured to be chopped between a first chopping configuration and a second chopping configuration at a first chopping frequency and said switch network is operable to chop between the first phase and the second phase at a second chopping frequency in combination with the other limitations of the claim. 

Claims 4-6 are also objected to as they depend on claim 3.

Reasons for Allowance

Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest current sensing circuitry, comprising: a second stage comprising a current-to-voltage converter configured to receive 10the measurement current and output a voltage signal representative of the current across the sense resistance; and a third stage comprising an analogue-to-digital converter (ADC) configured to convert the voltage signal to a digital output voltage signal in combination with the other limitations of the claim. 

Claims 11-19 are also allowed as they depend on claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858